DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 1, 14, and 19 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim language of the following claims is not clearly understood:
As to claims 1, 14, and 19, it is unclear what is meant by “measure one or more performance metrics of the system as a whole.”  It is unclear whether this means that metrics of the entire system are measured or if it means that the measurements are done as a whole instead of individually.  For purposes of this action, it is assumed to mean that the entire system, as a whole, is measured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted Prior Art (hereinafter AAPA) in view of Stern et al (U.S. Pat. Pub. No. 2014/0089928 A1, hereinafter Stern).
AAPA and Stern were cited in the previous office action.

As per claim 1, AAPA teaches the limitations substantially as claimed, including a system, the system comprising:
a processor; and
a memory storing instructions, which when executed by the processor, cause the processor to:
allocate a first quantity of threads in a thread pool to process a first plurality of messages in parallel (Paragraph [0001]).

AAPA does not teach causing the processor to measure one or more performance metrics of the system as a whole while processing in parallel the first plurality of messages with the first quantity of threads, determine whether each of the one or more performance metrics meets a respective predetermined threshold, and increase the allocation of the first quantity of threads to a second quantity of threads in 

However, Stern teaches causing the processor to measure one or more performance metrics of the system as a whole while processing in parallel the first plurality of messages with the first quantity of threads (Paragraph [0006]), determine whether each of the one or more performance metrics meets a respective predetermined threshold (Paragraph [0006]), and increase the allocation of the first quantity of threads to a second quantity of threads in the thread pool in response to determining that each of the one or more performance metrics meets the respective predetermined threshold (Paragraph [0006] teaches that in response to meeting a threshold, the quantity of threads can be increased).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Stern with those of AAPA in order to allow for AAPA’s method to more efficiently process messages, which could increase the buy-in from potential users.

As per claim 2, Stern teaches that the instructions further cause the processor to measure the one or more performance metrics of the system while processing in parallel a second plurality of messages with the second quantity of threads, determine whether each of the one or more performance metrics meets the respective predetermined threshold, decrease the allocation of the second quantity of threads to a third quantity of threads in response to determining that at least one performance metric does not meet the respective predetermined threshold, and process in parallel a third plurality of messages with the third quantity of threads (Figure 1 shows multiple groups of threads processing in different engines at the same time; Paragraph [0006] teaches testing for each set of threads against a threshold and potentially lowering a number of threads when the threshold is met).

As per claim 4, Stern teaches that the instructions further cause the processor to measure the one or more performance metrics of the system while processing in parallel the third plurality of messages with the third quantity of threads (Paragraph [0006]).

As per claim 9, Stern teaches that the instructions cause the processor to decrease the allocation of the second quantity of threads to the third quantity of threads in response to determining that at least one performance metric does not meet the predetermined threshold for a predetermined amount of time or a predetermined quantity of messages processed (Paragraph [0006]).

As per claim 10, Stern teaches that the one or more performance metrics include at least one of throughput, latency, and system utilization (Paragraph [0033], processing rate).

As per claim 11, Stern teaches that the predetermined threshold for throughput is a rate at which the system processes messages (Paragraph [0033], processing rate).

As per claim 12, Stern teaches that the predetermined threshold for latency is an amount of time to process a message (the examiner would point out that claim 10 above only required one of the three listed performance metrics and the claim was rejected with the throughput measure; thus, this further limitation of another measure, which is not required, is rejected for the same reasons as claim 10).

As per claim 13, Stern teaches that the predetermined threshold for system utilization is a utilization of the processor or the memory (the examiner would point out that claim 10 above only 

As per claim 14, it is a method claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 17, Stern teaches that determining whether the respective performance metric meets the predetermined threshold includes comparing the respective performance metric at a time subsequent to processing the first plurality of messages to the respective performance metric at a time preceding processing the first plurality of messages (Paragraph [0006] teaches doing performance metrics at each stage, which would apply to the situation claimed above).

As per claim 18, Stern teaches determining a comparison metric for a respective performance metric, wherein determining the comparison metric includes measuring the respective performance metric for a predetermined time period or for a predetermined quantity of processed messages, and wherein determining whether a respective performance metric meets the predetermined threshold includes comparing the respective performance metric to the determined comparison metric (Paragraph [0006]).

As per claim 19, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Stern, as applied to claim 14 above, and further in view of Zhang et al (U.S. Pat. No. 9015718 B1, hereinafter Zhang).
Zhang was cited in the previous office action.

As per claim 15, AAPA and Stern do not expressly teach continuously measuring the one or more performance metrics of the system.

However, Zhang teaches continuously measuring the one or more performance metrics of the system (Col. 4, Lines 27-30).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Zhang with those of AAPA and Stern in order to allow for AAPA’s and Stern’s method to more efficiently process messages because updated data would be constantly available, which could cause faster and more cost-efficient processing.

As per claim 16, AAPA and Stern do not expressly teach measuring the one or more performance metrics at each instance a predetermined quantity of messages are processed or at each instance a predetermined time period has elapsed.

However, Zhang teaches measuring the one or more performance metrics at each instance a predetermined quantity of messages are processed or at each instance a predetermined time period has elapsed (Col. 4, Lines 24-27).

.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Stern, as applied to claim 19 above, and further in view of Clark et al (U.S. Pat. 9998418 B2, hereainfter Clark).
Clark was cited in the previous office action.

As per claim 20, AAPA and Stern do not teach that the instructions further cause the processor to request messages from an external message broker.

However, Clark teaches that the instructions further cause the processor to request messages from an external message broker (Figure 1 shows the publishes external to the computer system; Col 6, Line 60 – Col. 7, Line 34).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Clark with those of AAPA and Stern in order to allow for AAPA’s and Stern’s medium to give more control over when messages are received, which could increase the flexibility for potential users.

Allowable Subject Matter

Claims 3 and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 07/21/2021 have been fully considered but they are not persuasive.

With respect to prior art rejections, applicant argues the following in the remarks:
a.	In pages 1 and 2 of the provided arguments, applicant argues that the cited reference teaches measuring performance metrics “for each processing stage” of the processes rather than the SOA as a whole.

The examiner respectfully disagrees with the applicant:
a.	The examiner would point out that if you measure metrics for “each” processing stage, as applicant admits the prior art teaches, then that means that no stage is left out.  Therefore, once each stage has been measured, by definition that means the entire process has been measured, and thus that the measurements cover the process “as a whole.”  Thus, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196